Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant argues regarding the double patenting rejections:
“Claims 21-38 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12, 14-16 of Patent No. 10,684,854. 
Without conceding the validity of these rejections, Applicant respectfully submits herewith the terminal disclaimer to obviate these nonstatutory double patenting rejection. Applicant is doing so only in the interest of expediting the prosecution of this application. 
Applicant respectfully submits that this rejection has been overcome and should accordingly be withdrawn.”

This argument is found to be persuasive for the following reason. The filed terminal disclaimer has been approved. Thus, the double patenting rejections have been withdrawn.
Applicant argues regarding claims 21, 27, and 33:
“The rejection is traversed; however, it is rendered moot by amendments made to advance prosecution. Independent claims 21, 27, and 33 have been amended to include all of the limitations of allowable dependent claims 25, 31, and 37 respectively.”

This argument is found to be persuasive for the following reason. The examiner agrees that dependent claims 25, 31, and 37 have been correctly amended into independent claims 21, 27, and 33. Thus, the rejections based on Ishii and Moodgill have been withdrawn.
An updated prior art search has been performed that hasn’t resulted in any additional prior art references being found that read upon the independent claims. Thus, the claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A PETRANEK whose telephone number is (571)272-5988. The examiner can normally be reached M-F 8:00am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB PETRANEK/Primary Examiner, Art Unit 2183